UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6425


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH EDWARDS MONROE, a/k/a Slim,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.     Norman K. Moon,
Senior District Judge. (3:94-cr-00041-NKM-4; 3:13-cv-80801-NKM-
RSB)


Submitted:   October 15, 2015             Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Edwards Monroe, Appellant Pro Se. Nancy Spodick Healey,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Joseph Edwards Monroe appeals the district court’s order

dismissing his Fed. R. Civ. P. 60 (b) motion.                          The district

court    properly    characterized      this    motion     as     an    unauthorized

successive 28 U.S.C. § 2255 (2012) motion and dismissed it for

lack    of   jurisdiction.      Accordingly,        we    affirm       the    district

court’s order.       See United States v. McRae, 793 F.3d 392, 400

(4th Cir. 2015) (holding that a certificate of appealability is

unnecessary where a district court dismisses a Rule 60(b) motion

as an unauthorized successive habeas motion).

        Additionally,   we   construe       Monroe’s     notice    of    appeal    and

informal brief as an application to file a second or successive

§ 2255 motion.       United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).        In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

        (1) newly discovered evidence that . . . would be
        sufficient to establish by clear and convincing
        evidence that no reasonable factfinder would have
        found the movant guilty of the offense; or

        (2) a new rule of constitutional law, made retroactive
        to cases on collateral review by the Supreme Court,
        that was previously unavailable.

28 U.S.C. § 2255(h).         Monroe’s claims do not satisfy either of

these    criteria.      Therefore,   we      deny   authorization        to    file   a

successive § 2255 motion.


                                        2
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3